             Case 4:19-cv-00488-LPR Document 55 Filed 03/23/21 Page 1 of 1




                             IN THE UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF ARKANSAS
                                       CENTRAL DIVISION

    AARON CHRISTMAN, et al.                                                        PLAINTIFFS
    Individually and on Behalf of all Others Similarly Situated


    v.                              Case No. 4:19-cv-00488-LPR


    NEW AGE DISTRIBUTING, INC.                                                     DEFENDANT

                                            JUDGMENT

          In accordance with the Order that was entered on March 17, 2021 (Doc. 53) and the parties’

Joint Stipulation filed on March 23, 2021 (Doc. 54), it is CONSIDERED, ORDERED, and

ADJUDGED that judgment is entered in Defendant’s favor. Pursuant to the parties’ Joint

Stipulation, the parties agree to “bear their own attorney’s fees and costs and waive any right to

request [the] same in any way from the other party including under the FLSA or AMWA or the

Federal Rules of Civil Procedure.”1

          IT IS SO ADJUDGED this 23rd day of March 2021.



                                                       _________________________________
                                                       LEE P. RUDOFSKY
                                                       UNITED STATES DISTRICT COURT




1
     Joint Stipulation (Doc. 54).
